Mr. Chief Justice Alvey
delivered the opinion of the Court:
The indictment in this case is for murder, found under Section 5339 Revised Statutes of the United States, which provides that “every person who commits murder within any fort, arsenal, dock-yard, magazine, or in any other place, or district of country under the exclusive jurisdiction of the United States, . . . shall suffer death.” This provision though found in the general revision of the statutes of the United States, and not in the revision of the statutes relating to the District of Columbia alone, is nevertheless in full force in this District. That has been decided *144in several cases, and is no longer an open question. United States v. Norris, 1 Cr. C. C. 412; United States v. Guiteau, 1 Mackey, 498; United States v. Barber, 20 D. C. Rep. 79 United States v. Cross, 20 D. C. Rep. 365.
The appellant, William M. Strather, was indicted on the 31st day of December, 1897, for the crime of wilful murder, charged to have been committed in killing one Rosa Talbot, on the 15th day of October, 1897. To the indictment the accused pleaded not guilty, and he was duly tried by a jury, who rendered a verdict of guilty as indicted without more; whereupon he was sentenced by the court to be hung. He has appealed.
To the decision of the questions presented on this appeal, it is not necessary or material to recite the facts of the case, as set out in the bill of exceptions. The prisoner on the trial offered six prayers for specific instructions to the jury, which were refused by the court. The first four of these prayers related to questions of justification, and to provocation that would reduce the homicide to manslaughter. And the fifth prayer asked that the jury be instructed that they might qualify their verdict, under the statute, with the words “without capital punishment,” “no matter what they might find the evidence to be”; and the sixth prayer asked that the jury be instructed that if they should have a reasonable doubt whether the accused struck the fatal blow in cold blood and with malice aforethought, they should not convict of murder. The court was clearly right in rejecting all of these prayers, as they were greatly calculated to mislead the jury, if they had been granted.
The subjects of all these several prayers, however, were fully covered, and clearly explained, by the judge in his very carefully prepared charge to the jury. He stated fully what would constitute murder and what manslaughter, and what would be excusable or justifiable homicide, committed in self-defense, as defined by the authorities. Indeed, all the questions raised in the defense of the accused, were fully *145and clearly defined, and fairly submitted to the jury. And that the full scope and textual reading of the charge may appear, we direct that the charge in extenso be inserted by the Reporter in the statement of the case.
There are two principal questions presented by this appeal on the charge of the judge to the jury. First, whether the act of Congress of the 15th of January, 1897, referred to in the charge of the judge, applies to this District; and, if applicable, second, whether the construction, and the terms of the charge as to the manner and circumstances of applying the statute, as given by the judge, were correct? If, however, the statute is not applicable to this District, it is quite clear the appellant was not prejudiced, nor in any manner affected, by either the charge of the judge as to the construction of the statute, nor by the finding of the jury under the charge; as the statute simply relates to a qualification of the verdict as to the punishment, after finding the party guilty of murder.
1. In the case of Fearson v. United States, 10 App. D. C. 506, the question whether the act of Congress of January 15, 1897, applied to this District, was raised in argument, but it was not deemed necessary to decide it. It is therefore an open question whether or not the act applies to this District.
The act of January 15, 1897, provides, “That in all cases where the accused is found guilty of the crime of murder or of rape under section fifty-three hundred and thirty-nine, or fifty-three hundred and forty-five, Revised Statutes, the jury may qualify their verdict by adding thereto 'without capital punishment;’ and whenever the jury shall return a verdict qualified as aforesaid, the person convicted shall be sentenced to imprisonment at hard labor for life.”
This act is amendatory of sections of the Revised Statutes therein referred in, and it manifestly was intended to have a general application and to extend to all places and districts over which Congress has general and exclusive legislative *146power, certainly to all places and districts to which Section 5339 of the Revised Statutes has application. It was not intended to have a less general application than the section to which it is an amendment. And, therefore, as Section 5339 of the Revised Statutes, if not by its own express terms made applicable to this District, is made applicable by a different Congressional provision, and by judicial construction ; and there can be no reason why the amendatory act of January 15, 1897, is not equally and alike applicable to this District, so far as the crime of murder is concerned. In the act of Congress of the 21st of February, 1871 (16 Stat. 419), to provide a local government for this District, by its thirty-fourth section, it was expressly declared that “ the Constitution, and all the laws of the United States which are not locall}r inapplicable, shall have the same force and effect within the said District of Columbia as elsewhere within the United States.” Rev. Stats., D. C., Sec. 93. And this provision has not been repealed by the subsequent acts of Congress substituting a different form of' government for the District. Page v. Burnstine, 102 U. S. 664, 667. It is not pretended, nor is there any ground for the least pretense, that there is anything in the existing laws applicable to this District that would be in conflict with the provision of the amendatory act of January 15, 1897, as. to the crime of murder, or that would in any manner render the latter act locally inapplicable as to that crime.
We conclude, therefore, that the amendatory act of January 15, 1897, is equally applicable to this District, as and with Section 5339 of the Revised Statutes, so far as the same relates to the crime of murder.
2. Then, the next question is, whether there was error in the charge given by the court below, as to the construction, and the circumstances of the application, of the amendatory act of January 15, 1897, where the party accused has been found guilty of the crime of murder. It is contended on the part of the appellant that, by reasonable construction, *147the jury should be left free to declare in their verdict “without capital punishment,” no matter what the evidence might be; though it be of the most atrocious and unmitigated •character ; and that the court has no right to instruct the jury under what circumstances the qualified or mitigated punishment should or should not be inflicted upon the party convicted. That the matter is entirely within the discretion of the jury, without any reference whatever to the circumstances of aggravation or mitigation, as shown in the proof, whether the party found guilty of murder should suffer the penalty of death or an imprisonment for life; and that the court has no right to enlighten the jury by instruction as to the proper manner of exercising their discretion with respect to the facts of the case. The court may inform the jury what constitutes murder, and analyze the crime, and descant upon the evidence, and call the attention of the jury to all the most atrocious and malicious features of the case, but, according to the present contention, it is not allowable to the court, by way of aiding the jury in arriving at a fair and just conclusion, to suggest what punishment would be proper under all the circumstances of the case. To such a contention we can not accede.
If Congress had intended to abolish capital punishment for murder, without regard to the facts of the case, however atrocious in their nature, it would have done so without qualification. But Congress has not abolished capital punishment for murder, but has made the degree of punishment to depend upon the special circumstances of each case as they may be found by the jury. In many of the States, ks we know, if not in a majority of them, it has long since been deemed ¡proper and just to divide the common law crime of murder into first and second degrees, and to prescribe the punishment accordingly. This is done because it is common experience that the general common law crime of murder often includes different degrees of atrociousness, such as to make it just to discriminate as to the degrees *148of punishment to be inflicted upon conviction, though the crime may be embraced under the general denomination of murder. In such cases the trial juries are required to find in their verdict the degree of murder of which the party is guilty, and the court imposes the punishment prescribed by law. The legislation of many of the States upon this subject is referred to in the opinion of the Supreme Court of the United States in the case of Davis v. Utah Territory, 151 U. S. 262, 267, 268-9. But Congress, instead of dividing the crime of murder into two degrees and designating what should constitute murder in the first degree and what murder in the second degree, have done substantially something of the same nature in a different way. Under the general charge of murder, the jury are allowed to find their verdict with reference to the facts of the case, and to either find the party guilty as charged simply, which requires punishment by death, or to find him guilty “without capital punishment,” which requires imprisonment for life. This finding, however, should be made with reference to the facts of the case; as it is manifest that it was never intended that a party shown to have committed the crime under the most revolting and atrocious circumstances should receive the qualified or mitigated punishment, and a party.under much less revolting and atrocious circumstances should or might receive punishment by death, according to the temper and notions of different juries trjdng the parties. Such a principle applied in the administration of justice would at once destroy that which is the most essential element of all law, and that is its certainty as applied to all parties alike, and not allowed in its application to be dependent upon the mere arbitrary whims or discretion of juries, without reference to the facts attending the commission of the crime. It is a settled principle in the administration of the criminal law in the courts of the United States, that the judge charges the jury upon the whole case, both as to the law and the facts, but leaving the jury entirely free to find the facts according to *149the exercise of their own untrammelled judgment. The judge may arrange and comment upon the evidence of the case, as a means of aiding the jury in reaching a just conclusion, but the jury must be made to understand that it is their exclusive province to determine what facts are established by the proof. But in regard to the law in criminal cases, it is the duty of the jury to receive it from the court, and to apply it as given by the court, subject, however, to the condition that by a general verdict a jury of necessity determines both law and fact as compounded in the issue submitted to them in the particular case. Sparf and Hansen v. United States, 156 U. S. 51. And where a statute is involved and its construction becomes necessary for the guidance of the jury, that is matter of law, and, of course, is for the court. In construing a statute it is not only the letter, but the spirit, the reason and legislative intent, that must be regarded, and that, in all cases, presents a question for the court. And in the statute under consideration, there is nothing to indicate an intention on the part of Congress to divest the court of its legitimate function, in cases where the provision of the statute is applicable.
In no case has the question of the right of the court to instruct the jury upon the entire law of the case been more firmly met, and the principle more clearly and concisely stated, than by Mr. Justice Story in the case of United States v. Battiste, 2 Sum. 240, 243, 244. That was a trial for a capital crime under the act of May 15, 1820, Ch. 113, to suppress the slave trade; and it appears that counsel had insisted that the jury were the judges of the law, as well as of the facts. But the learned justice, in his charge to the jury, said: “But I deny, that, in any case, civil or criminal, they (the jury) have the moral right to decide the law according to their own notions or pleasure. On the contrary, I hold it the most sacred constitutional right of every party accused of a crime, that the jury should respond as to the facts, and the court as to the law. It is the duty of the court to *150instruct the jury as to the law; and it is the duty of the-jury to follow the law, as it is laid down by the court. This-is the right of every citizen ; and it is his only protection. If the jury were at liberty to settle the law for themselves, the effect would be, not only that the law itself would be most, uncertain, from the different views, which different juries might take of it; but in case of error, there would be no remedy or redress by the injured party; for the court would not have any right to review the law as it had been settled, by the jury. Indeed, it would be almost impracticable to* ascertain what the law, as settled by the jury, actually was. On the contrary, if the court should err in laying down the law to the jury, there is an adequate remedy for the injured party, by a motion for a new trial, or a writ of error, as the nature of the jurisdiction of the particular court may require. Every person accused as a criminal has a right to be tried according to the law of the land—the fixed law of the land—and not by the law as a jury may understand it, or choose, from wantonness, or ignorance, or accidental mistake, to interpret it.”
The same question was most exhaustively considered by the late Mr. Justice Curtis, in the case of the United States v. Morris, 1 Curtis, 23, 52-58. In that case it was contended that the jury in all criminal cases in the courts of the United States were the rightful judges of the existence, construction, and effect of eveiy law that was material in a criminal case. But, in response to that contention, Mr. -Justice Curtis, among other things, said:
“It was evidently the intention of the Constitution that all persons engaged in making, expounding, and executing the laws, not only under the authority of the United States but of the several States, should be bound by oath or affirmation to support the Constitution of the United States. But no such oath or affirmation is required of jurors, to whom it is alleged the Constitution confides the power of expounding that instrument; and not only construing, but holding *151invalid any law which may come in question on a criminal trial. ... In my opinion, it is the duty of the courtto decide every question of law which arises in a criminal trial; if the question touches any matter affecting the course of the trial, such as the competency of a witness, the admissibility of evidence, and the like, the jury receive no direction concerning it; it affects the materials out of which they are to form their verdict, but they have no more concern with it than they would have had if the question had arisen in some other trial. If the question of law’ enters into the issue, and forms part of it, the jury are to be told what the law is, and they are bound to consider that they are told truly; that law they apply to the facts, as they find them, and thus, passing both on the law and the facts, they, from both, frame their general verdict of guilty or not guilty. Such is my view of the respective duties of the different parts of this tribunal in the trial of criminal cases, and I have not found a single decision of any court in England, prior to the formation of the Constitution, which conflicts with it.
These decisions of the two distinguished jurists, who were at the time justices of the Supreme Court of the United States, but then presiding in the Circuit Court, have been fully approved and adopted by a majority of the Supreme Court, in Sparf & Hansen v. United States, supra, wrhere the whole subject has been most elaborately and ably considered in opinions of both the majority and minority of the learned justices sitting in that case.
In the present case, the justice at the trial below fully charged the jury both as to the law and as to his view of the facts; but leaving the facts entirely to the jury. And with respect to the amendatory act of January 15, 1897, the judge was explicit in charging the jury, that if they concluded that the accused was guilty of murder, it was their right, under, the act of Congress, to add to their verdict “without capital punishment.” He further said: “I *152have no doubt that this act of Congress was intended'to" serve some useful purpose. The, penalty for murder has not been disturbed by this act of Cougress; that is fixed by law; and the jury can neither make nor unmake it. Doubtless the intention of the legislature was this: That in a case in which the jury reached the conclusion that the party on trial is' guilty of murder, and, circumstances are shown by the evidence that are of a palliating nature, they may give the accused the benefit of those palliating circumstances, and say in their verdict, ‘without capital punishment.’ If, however, the jury believe that there are no palliating circumstances, it is their duty not to add anything to their verdict, but to the penalty as it stands.” And the judge further added: “But the object of this penalty is to protect society; and the jury should not interfere with it under any circumstances, unless the circumstances are such as to satisfy the jury that this qualification provided by the statute should be added to their verdict.”
This, we think, was clearly right. If it was not the intention of Congress to abolish capital puuishment, but to leave the matter of degree of guilt to the finding of the jury, that must, in the nature of things, depend upon the facts of the case. We think the judge below was strictly right in the interpretation of the act of the 15th of January, 1897, and that there was no error in the terms of the charge to the jury. The jury were left entirely free, under the instruction of the court, to determine the question whether the circumstances of the crime charged were of a character to justify them in returning a verdict for the mitigated punishment, or such as was returned by them.
In several of the States of the Union statutes substantially similar to that of the act of Congress of January 15, 1897; exist, and in many of such States those statutes have been construed by the courts and given practical application; and, with but one or two exceptions, brought to our attention, those statutes have been construed and applied, under *153the direction of the courts, in the same manner that the act here in question has been construed and applied by the court below, in the charge given the jury. The People v. Welch, 49 Cal. 179; People v. Brick, 68 Cal. 190; People v. Bawden, 90 Cal. 195; Brown v. State, 109 Ala. 70; Inman v. The State, 72 Ga. 269; Valentine v. The State, 77 Ga. 483; Nowacryk v. State, 139 Ill. 336. In all these cases, upon statutes substantially similar to the act of Congress here involved, the courts have held that the degree of punishment should be determined with reference to the special facts and circumstances of the case.
Finding no error, the judgment appealed from must be affirmed; and it is so ordered.

Judgment affirmed.